DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2019, 03/18/2020, 07/24/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Owen (EP0855465). Owen discloses  a rail fastening device comprising a clip 6 having a base 6a and a nose 6b for engaging a rail (see Figure 8; column 1, tines 3-5), the base 6a comprising a circular aperture 5a (see Figures 6-7) in which a circular cam 3 is rotatably mounted. According to D1, the cam 3 is provided with an eccentric aperture 3p (see Figures 3-4) for receiving a ground anchor 8c (as shown in Figure 8), and the cam aperture 3p is radially offset from the rotational center of the cam 6 to define a cam lobe (see in particular Figure 4), wherein the cam 3 is seated with the base aperture 6a of the clip 6, such that rotation of the cam causes the cam to move axially of the base aperture (see Figures A, B, B/1, B/2 and C showing different positions of the cam in the clip hole; cf. column 9, lines 9-23); [claim 2] see figures 10-16; [claims 5 and 6] see figures 10-16 and figures a-c.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen (EP0855465). Regarding claims 3, 4, and 7-11, Owen a rail fastening device comprising a clip having a base and a nose for engaging a rail, as defined by claim 7 (see Figure 8). Even though this document does not explicitly describe that the degree of rotation of the cam relative to the base can be constrained, this functional feature would be obvious to the skilled person in the light of the teaching provided by Owen (see Figures A, B, B/1, B/2 and C showing different positions of the cam in the clip hole; cf. column 9, lines 9-23) and the common general knowledge as it currently exists in the field of railway fastening devices. The motivation for doing so would have been for the optimum design criterion of the clip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617